DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 3-5, 7, 10, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercer (Patent. No.: US 6079506).
With respect to claim 4:
Mercer discloses a method for operating a wireless transmitter and a wireless receiver, wherein the wireless transmitter is assigned to a tool and is adapted to detect an operation condition of the tool and to send an operation condition signal as a function of the detected operation condition (abstract and col.6, line 5-23), and wherein the wireless receiver is assigned to an apparatus and is adapted to receive the sent operation condition signal and to control an operation condition of the apparatus as a function of the received operation condition signal (col.6, line 5-23), the method comprising the steps of Page 2 of 15Application No. 16/198,034 Attorney Docket No. 115388.PB765USassigning the wireless transmitter and the wireless receiver by (fig.2, item 152 is a transceiver which can also be replaced by a transmitter as in col.6, line 5-23 and item 106 is a transceiver and can be replaced by a receiver as in col.6, line 5-23), wherein the assignment apparatus is separate from the transmitter and the receiver (fig.2, item 152 is separate from item 106), and further wherein the wireless transmitter has a transmitter identification and is adapted to send the transmitter identification, and wherein during the assignment procedure the transmitter identification is assigned to the wireless receiver by the user-operated, electric assignment apparatus, and/or the wireless receiver has a receiver identification, and wherein the wireless transmitter is adapted to send the receiver identification, and wherein during the assignment procedure the receiver identification is assigned to the wireless transmitter by the user-operated, electric assignment apparatus (abstract discloses that an arrangement located at the drill rig then receives the command signals so that the command signals can be used to control the boring tool. In one feature, the arrangement located at the drill rig for receiving the command signals may indicate the command signals to a drill rig operator).
With respect to claim 3:
Mercer discloses the method wherein the user-operated, electric assignment apparatus is a wireless assignment apparatus and is configured to assign the wireless transmitter and the wireless receiver in a wireless manner, and the assigning is a wireless 
With respect to claim 5:
Mercer discloses a method for operating a wireless transmitter and a wireless receiver, wherein the wireless transmitter is assigned to a tool and is adapted to detect an operation condition of the tool and to send an operation condition signal as a function of the detected operation condition (abstract and col.6, line 5-23),  and wherein the wireless receiver is assigned to an apparatus and is adapted to receive the sent operation condition signal and to control an operation condition of the apparatus as a function of the received operation condition signal (col.6, line 5-23), the method comprising the steps of assigning the wireless transmitter and the wireless receiver by way of a user- operated, electric assignment apparatus such that the receiver controls the operation condition of the apparatus as a function of the received operation condition signal (fig.2, item 152 is a transceiver which can also be replaced by a transmitter as in col.6, line 5-23 and item 106 is a transceiver and can be replaced by a receiver as in col.6, line 5-23), wherein the assignment apparatus is separate from the transmitter and the receiver (fig.2, item 152 is separate from item 106), and further wherein the operation condition of the tool is an on-condition, a control condition, or an off-condition, and/or the operation condition of the apparatus is an on-condition, a control condition, or an off-condition (abstract discloses operational condition based on control and command).


With respect to claim 7:
Mercer discloses a method for operating a wireless transmitter and a wireless receiver, wherein the wireless transmitter is assigned to a tool and is adapted to detect an operation condition of the tool and to send an operation condition signal as a function of the detected operation condition (abstract and col.6, line 5-23),, and Page 4 of 15Application No. 16/198,034 Attorney Docket No. 115388.PB765US wherein the wireless receiver is assigned to an apparatus and is adapted to receive the sent operation condition signal and to control an operation condition of the apparatus as a function of the received operation condition signal (abstract and col.6, line 5-23), the method comprising the steps of assigning the wireless transmitter and the wireless receiver by way of a user- operated, electric assignment apparatus such that the receiver controls the operation condition of the apparatus as a function of the received operation condition signal (fig.2, item 152 is a transceiver which can also be replaced by a transmitter as in col.6, line 5-23 and item 106 is a transceiver and can be replaced by a receiver as in col.6, line 5-23), wherein the assignment apparatus is separate from the transmitter and the receiver (fig.2, item 152 is separate from item 106), and the apparatus is a suction device, a supply device for lubricant, a supply device for coolant, a supply device for medium and/or a valve (col.3, line 27-42 discloses device for medium).
With respect to claim 10:
Mercer discloses a  system, comprising: a wireless transmitter which is adapted to be assigned to a tool and to detect an operation condition of the tool and to send an operation condition signal as a function of the detected operation condition (abstract and col.6, line 5-23) and a wireless receiver which is adapted to be assigned to an (col.6, line 5-23) and wherein the wireless transmitter and the wireless receiver are configured to be assigned by a user-operated, electric assignment apparatus such that the receiver controls the operation condition of the apparatus as a function of the received operation condition signal (fig.2, item 152 is a transceiver which can also be replaced by a transmitter as in col.6, line 5-23 and item 106 is a transceiver and can be replaced by a receiver as in col.6, line 5-23), wherein the assignment apparatus is separate from the transmitter and the receiver (fig.2, item 152 is separate from item 106), and further wherein the wireless transmitter has a transmitter identification and is adapted to send the transmitter identification, and wherein during the assignment procedure the transmitter identification is assigned to the wireless receiver by the user-operated, electric assignment apparatus, and/or the wireless receiver has a receiver identification, and wherein the wireless transmitter is adapted to send the receiver identification, and wherein during the assignment procedure the receiver identification is assigned to the wireless transmitter by the user-operated, electric assignment apparatus (abstract discloses that an arrangement located at the drill rig then receives the command signals so that the command signals can be used to control the boring tool. In one feature, the arrangement located at the drill rig for receiving the command signals may indicate the command signals to a drill rig operator).


With respect to claim 18:
Mercer discloses a  system, comprising a wireless transmitter which is adapted to be assigned to a tool and to detect an operation condition of the tool and to send an operation condition signal as a function of the detected operation condition (abstract and col.6, line 5-23) and a wireless receiver which is adapted to be assigned to an apparatus and to receive the sent operation condition signal and to control an operation condition of the apparatus as a function of the received operation condition signal (abstract and col.6, line 5-23); and wherein the wireless transmitter and the wireless receiver are configured to be assigned by a user-operated, electric assignment apparatus such that the receiver controls the operation condition of the apparatus as a function of the received operation condition signal (fig.2, item 152 is a transceiver which can also be replaced by a transmitter as in col.6, line 5-23 and item 106 is a transceiver and can be replaced by a receiver as in col.6, line 5-23), wherein the assignment apparatus is separate from the transmitter and the receiver (fig.2, item 152 is separate from item 106), and further wherein: the operation condition of the tool is an on-condition, a control condition, or an off-condition, and/or the operation condition of the apparatus is an on-condition, a control condition, or an off-condition (abstract discloses operational condition based on control and command).

 With respect to claim 19:
Mercer discloses a system, comprising: a wireless transmitter which is adapted to be assigned to a tool and to detect an operation condition of the tool and to send an operation condition signal as a function of the detected operation condition (abstract and col.6, line 5-23); and a wireless receiver which is adapted to be assigned to an (abstract and col.6, line 5-23); and wherein the wireless transmitter and the wireless receiver are configured to be assigned by a user-operated, electric assignment apparatus such that the receiver controls the operation condition of the apparatus as a function of the received operation condition signal (fig.2, item 152 is a transceiver which can also be replaced by a transmitter as in col.6, line 5-23 and item 106 is a transceiver and can be replaced by a receiver as in col.6, line 5-23),, wherein the assignment apparatus is separate from the transmitter and the receiver (fig.2, item 152 is separate from item 106), and wherein the apparatus is a suction device, a supply device for lubricant, a supply device for coolant, a supply device for medium and/or a valve (col.3, line 27-42 discloses device for medium).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 2, 6, 8, 9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mercer (Patent. No.: US 6079506) as applied to claim 1 above, and further in view of Hanson (Pub. No.: US 2019/0369283A1).
With respect to claim 2:
The rejection of claim 1 is incorporated; Mercer does not explicitly disclose wherein the user-operated, electric assignment apparatus is a smartwatch, a smartphone, a tablet, a laptop or a computer device.
Hanson discloses user-operated, electric assignment apparatus is a smartwatch, a smartphone, a tablet, a laptop or a computer device (parag. 0069).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Hanson into the teaching of Mercer for better performance.
With respect to claims 6, 8:
Mercer discloses the method according to claim 1, wherein the tool is a grinding machine, a cutoff grinder, an angular grinder, a saw, a circular saw, a jigsaw, a pole pruner, hedge shears, a hedge cutter, a blower device, a leaf blower, a lawn mower, a brush cutter, a sweeper device, a sweeper roller, a sweeper brush, a drilling machine, 
With respect to claim  9:
Hanson discloses the method according to claim 1, wherein the apparatus is a suction device, a supply device for lubricant, a supply device for coolant, a supply device for medium and/or a valve (parag. 0052 discloses a medium).  
With respect to claim 11:
Hanson discloses the system according to claim 10, wherein the wireless transmitter is a radio transmitter and the wireless receiver is a radio receiver (para. 0047 and 0053).  
With respect to claim 12:
Hanson discloses the system according to claim 10, wherein the wireless transmitter is separate from the tool and designed to be coupled to the tool, and/or the wireless receiver is separate from the apparatus and designed to be coupled to the apparatus (fig.4 and 5).  
With respect to claim 13:
Hanson discloses the system according to claim 10, wherein the wireless transmitter includes a sensor, which is configured to detect the operation condition of the tool irrespective of whether the tool is driven by an electric motor or by a combustion engine (parag. 0007). 
With respect to claim 14: 
Hanson discloses the system according to claim 10, wherein the transmitter includes a sensor in the form of an acoustic sensor, in form of an inductive sensor, in the form of a 
With respect to claim 15: 
Hanson discloses the system wherein the wireless receiver is an adaptor which is configured for arrangement between the apparatus and a supply feeding unit for the apparatus and is configured to control feeding supply from the supply feeding unit for controlling the operation condition of the apparatus (parag. 0054).  
With respect to claim 16: 
Hanson discloses the system according to claim 10, the system further comprising the user-operated, electric assignment apparatus (fig. 4 and 5).  
With respect to claim 17: 
Hanson discloses the system according to claim 16, the system further comprising the tool and/or the apparatus (abstract).

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 4, 5, 7, 10, 18 and 19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649